Judge CARPARELLI
dissenting.
I dissent because the record supports the hearing officer’s findings of fact and, in my view, the hearing officer and the Panel applied the correct legal standard to those facts. Therefore, I would affirm.
I.
As the majority notes, the hearing officer is the sole arbiter of conflicting evidence, and this court is bound by the hearing officer’s findings when they are supported by substantial evidence. Davison v. Indus. Claim Appeals Office, 84 P.3d 1023 (Colo.2004).
A.
Here, the hearing officer received testimony that travel agencies and other subscribers access Galileo’s computer system by way of the internet to reserve hotel rooms, rent cars, and purchase tickets for air travel, cruises, and tours throughout the world.
At the first hearing, claimant testified that he wrote computer programs that enabled the internet reservations to be manipulated into a form that the airlines’ secure computer systems could accept. According to claimant, Galileo received a fee for every seat that was purchased, and when consumers stopped booking flights on airlines after September 11, Galileo’s revenue went down. He testified that the problem was “not that necessarily there were fewer airline flights, there were fewer people flying,” and that was the source of Galileo’s revenue. In response to a question from the hearing officer, claimant agreed that fewer seats were being purchased and that it was not necessarily true that fewer seats were available.
Claimant also explained that, when Galileo offered a new product or when a new website wanted access to Galileo’s computer system, his unit wrote supporting computer programs. He testified that when Galileo’s revenue went down, it was no longer able to justify continuing development work on its system.
The hearing officer found that, after September 11, there was a reduction in internet purchases of air travel by consumers and this caused Galileo’s income to decrease. Consequently, Galileo decided to use the existing computer programs and no longer needed to develop the new programs that claimant created as part of his work.
Based on these findings, the hearing officer concluded that claimant’s separation was “not due to a reduction in services provided by the certified air carriers but was caused by a reduction in business when people stopped booking airline seats thereby not using [Galileo’s] services.” The record supports these findings of fact.
However, the Panel remanded to give “claimant the opportunity to present relevant evidence concerning whether the separation from employment was attributable to a reduction in services provided by an air carrier.”
B.
At the second hearing, claimant’s counsel argued that claimant’s separation was due to lack of work
directly related to the reduction in flights as well as the reduction in passengers after the events of [September 11]. There were ... fewer questions by consumers and travel agents because there were fewer people utilizing the airlines. And whether it’s because they were afraid to fly or because the airlines were losing money is irrelevant. There was less of a need. *1164There was a lack of work ... immediately following [September 11].
Claimant testified that Galileo had a problem log and that when airlines, travel agents, or internal users complained that a program was not working properly, Galileo created a repair order. He explained that he worked from the problem log to resolve those problems. He testified that he spent between 35% and 50% of his time attending to those problems on a weekly basis. Claimant testified that, after September 11, his work decreased significantly. Although he worked on maintenance 23.5 hours during the week of August 26, he performed only 7.5 hours of maintenance during the week of October 7.
He testified, “There were fewer flights, fewer people flying and less use of the system. Consequently, fewer problems were showing up.” Claimant testified that, after September 11, there were significantly fewer bookings because there were fewer flights, and many of the flights were only 40% full.
Claimant also testified that he was working on several new programs that were delayed, three of them indefinitely, and that Galileo was accomplishing its work with fewer people.
The hearing officer found as follows:
Travel agents were the users of the system that claimant worked on and the airlines were the vendors. The travel agents sold tickets from the airline’s inventory. There is no evidence that there wasn’t a continuing inventory of plane tickets for ticket agents to sell. The ticketing system was used less by the travel agents because the public was not buying plane tickets. The claimant stated that because of the lack of demand by the ticket-buying public, airline flights were reduced. The claimant stated that flights were at 40% of capacity establishing that seats on airplanes were going unsold. Some projects of the employer were delayed or cancelled. The projects were to benefit the system user, the travel agent, and corporate clients. The claimant acknowledged that if the public were flying as much after 9-11 as [it was] before 9-11, there would have been no reduction in flights.
[[Image here]]
The claimant’s testimony establishes that it was the flying public’s reluctance to fly and the reduction in the purchase of airline tickets that caused the reduction in flights. The claimant’s employment was tied to the purchase of tickets by the public. Even on reduced schedules, airlines were flying at only 40% of capacity, leaving 60% of the seats unsold. There was clearly an inventory to be sold but the public wasn’t buying. Based on this conclusion, the claimant’s lack of work was not due to a reduction in service by a certified air carrier, but was due to the public’s reluctance to fly.
C.
Claimant again appealed to the Panel. He argued, among other things, that (1) the statutory phrase “reductions in service by a certified air carrier” includes a reduction in booking and ticketing services; (2) the airlines provide those services through Galileo; (3) Galileo’s online booking system suffered significant losses and reductions after September 11; and (4) his separation was due, at least in part, to Galileo’s losses and reductions.
However, the record contains no evidence that Galileo reduced the booking and ticketing services it provides to its customers, only that the customers decreased their use of the available services.
The Panel concluded that the hearing officer considered claimant’s evidence but was not persuaded that claimant’s separation was due, even partially, to a reduction in service by an air carrier.
D.
The hearing officer’s findings are logical. Although there was a reduction in flights, Galileo lost revenue and terminated claimant, not because there were fewer seats available to sell, but because fewer seats were being purchased.
Indeed, on this record it would have been illogical to find that because the airlines and Galileo both lost revenue as a result of the public’s post-September 11 fear of flying, *1165travelers were buying fewer tickets because the airlines were providing fewer flights, because Galileo was performing less maintenance on its existing computer system, or because there was a reduction in the internet booking and ticketing services that were available to consumers. In fact, the hearing officer found that, even after the airlines reduced flights, seats remained available.
The hearing officer’s findings explicitly resolve the factual question of whether claimant’s separation was due to reductions in service provided by a certified air carrier. They are supported by substantial evidence, and this court is bound by them. Therefore, I perceive no basis upon which to require the hearing officer to reconsider that issue.
II.
I also disagree with the majority’s conclusion that the hearing officer and the Panel erred when they equated a reduction in service by an air carrier to a reduction in flights.
A.
A fundamental canon of statutory construction is that, unless otherwise defined, words will be interpreted as taking their ordinary, contemporary, common meaning. Perrin v. United States, 444 U.S. 37, 100 S.Ct. 311, 62 L.Ed.2d 199 (1979); Harbert v. Healthcare Services Group, Inc., 391 F.3d 1140 (10th Cir.2004); Fogg v. Macaluso, 892 P.2d 271 (Colo.1995). We give deference to the interpretation given by the officer or agency charged with administering the statute. El Paso County Bd. of Equalization v. Craddock, 850 P.2d 702 (Colo.1993).
Although the term “service” can have different meanings in different contexts, in the context of air travel, the plain, ordinary, and common meaning of the specific phrase “service by an air carrier” is “flights.” In contrast, when congress has intended to refer to airline activities other than flights, it has used the plural term, “services.” See, e.g., Arapahoe County Pub. Airport Auth. v. Centennial Express Airlines, Inc., 956 P.2d 587, 593 (Colo.1998).
According to testimony at the hearing and an attachment to the department’s brief to the hearing officer, the department received from the U.S. Department of Labor (DOL) a message that contained additional questions and answers regarding the TEUC-A program. The email message explained that there must be a connection between an individual’s separation and “a reduction in service by the air carrier (i.e., less flights, no need for the individual’s services).” The hearing officer’s and the Panel’s application of the phrase “service by an air carrier” is consistent with that of the DOL and the department.
Therefore, based on the plain and ordinary meaning of the term “airline service,” and deferring to the federal and state agencies charged with applying the statute, I conclude that, in the context of this statute, “service by an air carrier” means “flights by an air carrier.”
Consequently, I would affirm.